WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     March 29, 2016




In the Court of Appeals of Georgia
 A15A1755. HOGLEN v. THE STATE.

      BRANCH, Judge.

      On appeal from his conviction for aggravated assault and three counts of felony

obstruction, Jeremi Hoglen argues that the evidence was insufficient as to both of

these crimes because he was not a party to his grandfather’s act of firing a gun during

Hoglen’s apprehension by police executing a warrant to arrest him. We agree and

reverse as to the aggravated assault charge, but we affirm Hoglen’s conviction for

felony obstruction. We therefore vacate his sentence and remand for resentencing.

      “On appeal from a criminal conviction, we view the evidence in the light most

favorable to the verdict, with the defendant no longer enjoying a presumption of

innocence.” Reese v. State, 270 Ga. App. 522, 523 (607 SE2d 165) (2004) (citation

omitted). We neither weigh the evidence nor judge the credibility of witnesses, but
determine only whether, after viewing the evidence in the light most favorable to the

prosecution, “any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U. S. 307, 319 (III) (B)

(99 SCt 2781, 61 LE2d 560) (1979) (citation omitted).

      So viewed, the record shows that before sunrise on the morning of September

14, 2004, three uniformed deputies of the Hart County Sheriff’s Department

approached a white double-wide trailer where Jeremi Hoglen was living in order to

investigate a report of a prowler and to arrest Hoglen on an outstanding warrant.

When two of the deputies knocked and identified themselves as police, Hoglen fled

out of a left back window and began running towards a barbed wire fence 15 feet

from the house. The third deputy, who had stationed himself at the back of the house,

saw Hoglen jump out of the window, gave chase, and ordered him to stop running.

Hoglen climbed over the fence and ran down a hill past a red barn to a woodpile.

When Hoglen tripped near the woodpile, the third deputy, who had followed him over

the fence, tried to secure Hoglen’s hands, but Hoglen stuffed them under his belt.

With the help of the first and second deputies, who had run to the woodpile without

clearing the trailer, Hoglen’s hands were soon secured.



                                          2
      As Hoglen was apprehended, he began screaming, “Paw Paw, they’re killing

me,” and “They are beating my ass.” The three deputies began to escort Hoglen back

up the hill to the fence and the trailer, but Hoglen soon refused to walk. When a

woman in the trailer asked what was happening, the deputies responded that they

were sheriff’s officers making an arrest. As Hoglen continued to scream that “they”

were “killing,” “beating” and “hurting” him, a shot rang out. At this, Hoglen

screamed even more loudly that he was being harmed and also added, “Over here,

over here[!]” On hearing the shot, which seemed to have come from the trailer, one

of the deputies called out, “Shots fired.” The officers extinguished their flashlights

so as not to be targeted by the shooter. One of the officers used his hand to cover

Hoglen’s mouth “because [Hoglen] was giving away our location.”

      As the deputies continued their efforts to silence Hoglen in what was still pitch

darkness, they took cover behind an oak tree. For up to twenty minutes, the deputies

called for assistance from nearby police. After some movement at the trailer, the

dome light in a vehicle parked nearby came on. On hearing the vehicle start and

seeing it moving towards them and the trailer, one of the deputies returned Hoglen

to the trailer while the other two made a “mad dash” towards three oak trees on the

other side of the trailer. With their guns drawn, the two remaining deputies stopped

                                          3
the vehicle, a gold truck, which contained an older man and woman, a young woman,

and a baby. The older man, Bobby Brown, told the deputies that he had shot a gun

into the air because he thought that thieves were hurting Hoglen, his grandson. The

deputies recovered a .38-caliber revolver from the truck. Medical personnel called to

the scene determined that Hoglen had suffered only minor injuries from his flight.

      Although the evidence showed that Brown fired the only shot at the scene, he

and Hoglen were both arrested and charged with one count of aggravated assault,

“individually and as parties concerned in the commission of a crime,” in that both

men assaulted the deputies “with a deadly weapon” by discharging the revolver.

Hoglen was also charged with three counts of felony obstruction, one for each deputy

involved in the arrest, and Brown with one count of possessing a firearm during the

commission of a felony. After the trial court denied Hoglen’s motion for directed

verdict, he was found guilty on all four counts and sentenced to 20 years with five to

serve.1 This appeal followed.

      1. Hoglen first argues that the evidence was insufficient to sustain his

conviction for aggravated assault. We agree.


      1
       Although Brown and Hoglen were charged in the same indictment, Brown
was not a co-defendant at Hoglen’s trial.

                                          4
      OCGA § 16-5-20 (a) (2) provides in relevant part that a person commits the

offense of simple assault when he or she “[c]ommits an act which places another in

reasonable apprehension of immediately receiving a violent injury.” OCGA § 16-5-21

(b) (2) provides in relevant part that a person commits an aggravated assault when he

or she assaults “[w]ith a deadly weapon or with any object, device, or instrument

which, when used offensively against a person, is likely to or actually does result in

serious bodily injury.” OCGA § 16-2-20 provides in relevant part that a person not

directly committing a crime is nonetheless “concerned in the commission” of that

crime, and thus a party to it, “only if” he

      [i]ntentionally causes some other person to commit the crime under such
      circumstances that the other person is not guilty of any crime either in
      fact or because of legal incapacity; . . . [i]ntentionally aids or abets in
      the commission of the crime; or . . . [i]ntentionally advises, encourages,
      hires, counsels, or procures another to commit the crime.


(Emphasis supplied.) Although “mere presence” at the scene of a crime is insufficient

to find a person guilty of that crime,

      evidence of a defendant’s conduct prior to, during, and after the
      commission of a crime will authorize the defendant’s conviction for
      commission of the criminal act [only] if a jury could infer from the



                                              5
      conduct that the defendant intentionally encouraged the commission of
      [that] criminal act.


Ratana v. State, 297 Ga. App. 747, 749 (678 SE2d 193) (2009) (citation and footnote

omitted; emphasis supplied).

      The State’s theory of the case is that taken together, evidence of Hoglen’s cries

for help before the single shot fired, as well as his exclamation “Over here!” after that

shot, authorized this jury to conclude that he was a party to the aggravated assault at

issue. Even if, as the dissent asserts, “Hoglen intended his grandfather to intervene

in his arrest,” there is no evidence in the record to show that Hoglen knew that his

grandfather possessed a pistol while driving his truck to the scene, that the

grandfather was likely to respond to Hoglen’s initial cries for help by firing a shot,

or that those cries intentionally encouraged the grandfather to discharge the single

shot actually fired.2 As to Hoglen’s exclamation after the single shot, this Court has

held that the act of driving a shooter away from the scene of an aggravated assault

was insufficient to support a conviction under the theory that the driver was a party

to that crime because there was no evidence that the defendant drove the shooter to

      2
         The three officers were the only witnesses to testify for the State. After the
trial court denied Hoglen’s motion for directed verdict, Hoglen informed the court
that he had decided not to testify, and the defense rested.

                                           6
the scene or “did anything on the scene to advise or encourage [the shooter] to

commit the crimes.” Ratana, 297 Ga. App. at 750. We agree with the State that this

jury was entitled to believe the officers’ testimony that Hoglen’s exclamation after the

single shot placed them in reasonable apprehension of receiving a serious injury. But

a second shot never came. In short, and although Hoglen’s exclamation could

reasonably be interpreted as an expression of encouragement or incitement, it was

made after Brown’s already completed act of firing his revolver near the officers,

which is the act that forms the basis of the indictment against both Brown and

Hoglen.

      The absence of any evidence that Hoglen encouraged his grandfather’s act

before or during the single discharge of the gun distinguishes this case from Glover

v. State, 192 Ga. App. 798 (386 SE2d 699) (1989), on which the State relies. There,

a defendant told his confederate in an armed robbery to “shoot the son of a b****”

before the confederate did so, and was thus found to have encouraged that crime such

that the defendant could be found guilty of possession of a firearm during the

commission of a felony. Id. at 798, 800 (1). The State has cited no other law, and we

have found none, authorizing a jury to infer that when Hoglen called out for help, he

intentionally caused, aided, or encouraged his grandfather Brown to fire the single

                                           7
shot that put the officers in reasonable apprehension of immediately receiving a

violent injury. Nor can Hoglen’s exclamation “Over here!” authorize a jury to

conclude that he encouraged the crime that had already occurred, just as the Ratana

defendant could not be found guilty as a party to the crime of aggravated assault

merely because he drove a shooter away from the scene of such an assault. 297 Ga.

App. at 750. For all these reasons, Hoglen cannot be found to have been a party to the

crime of aggravated assault, and his conviction for that crime must be reversed. Id.

      2. Hoglen also argues that the evidence was insufficient to support his

conviction for felony obstruction. We disagree.

      The obstruction statute, OCGA § 16-10-24, provides in relevant part:

      (a) Except as otherwise provided in subsection (b) of this Code section,
      a person who knowingly and willfully obstructs or hinders any law
      enforcement officer in the lawful discharge of his official duties is guilty
      of a misdemeanor.


      (b) Whoever knowingly and willfully resists, obstructs, or opposes any
      law enforcement officer . . . in the lawful discharge of his or her official
      duties by offering or doing violence to the person of such officer . . . is




                                           8
      guilty of a felony and shall, upon conviction thereof, be punished by
      imprisonment for not less than one nor more than five years.3


(Emphasis supplied.) Hoglen was charged with obstructing all three of the deputies

attempting to arrest him by “offering to do violence,” “fighting with,” and “inciting

others to do violence to” each of them.

      In order to sustain a conviction for felony obstruction, a record must include

evidence that the defendant offered or did violence, such as punching, choking,

kicking, or biting, to the arresting officers. See, e.g., McMullen v. State, 325 Ga. App.

757, 758 (1) (754 SE2d 798) (2014) (defendant who jumped on officer’s back,

choked him, and struck him twice in the face and once in the neck was guilty of

felony obstruction); Arnold v. State, 249 Ga. App. 156, 159 (1) (b) (545 SE2d 312)

(2001) (evidence was sufficient to sustain obstruction conviction where defendant

grew belligerent after being placed in patrol car, began kicking window, and

threatened to “pop a cap in [the officer’s] ass” if he saw him again).




      3
        The obstruction statute was amended in 1986, see Ga. L. 1986, p. 484, such
that “the offense of misdemeanor obstruction under [the new statute] no longer
contains the elements of ‘violence’ as does the offense of felony obstruction[.]”
Carter v. State, 222 Ga. App. 397, 398 (474 SE2d 228) (1996) (citations and
punctuation omitted).

                                           9
      Although the officers specifically declined to testify that Hoglen had been

violent in resisting arrest, “[w]e have recognized that words, alone, can rise to the

level of obstruction if they may reasonably be interpreted as a threat of violence and

amount to an obstruction or hindrance.” Williams v. State, 261 Ga. App. 511, 514 (2)

(583 SE2d 172) (2003) (punctuation and footnote omitted; emphasis in original).

Although “[s]peech must reasonably be interpreted as a threat of violence in order to

constitute an offer of violence under OCGA § 16-10-24 (b)[, t]he interpretation of the

speech is a task for the jury.” Arnold, 249 Ga. App. at 159 (1) (b) (punctuation and

footnote omitted). Here, a jury could reasonably conclude that when Hoglen cried out

“Over here” immediately after the single shot fired by Brown, he was encouraging

Brown to discharge his revolver for a second time at or near the officers before they

had succeeded in returning to safety, and was thus offering violence to those officers.

See Jackson v. State, 213 Ga. App. 520-521 (444 SE2d 875) (1994) (affirming

conviction for felony obstruction when defendant wielded tire iron and threatened to

kill officer if he did not leave defendant’s brother alone). The evidence also supports

the conclusion that when Hoglen shouted “Over here,” the arresting deputies were

forced to extinguish their flashlights so as to prevent being seen and shot by Brown,

thus hindering their efforts to secure Hoglen’s arrest. Compare Williams, 261 Ga.

                                          10
App. at 514-515 (2) (reversing conviction for felony obstruction when no evidence

showed that defendant’s verbal threats obstructed police officer’s completion of his

law enforcement duties). Because the jury had some evidence from which it could

reasonably infer that Hoglen’s shouts amounted to an offer of violence on the

deputies as they were engaged in their official duties, we affirm Hoglen’s conviction

for felony obstruction. See Arnold, 249 Ga. App. at 159 (1) (affirming conviction for

felony obstruction where defendant under arrest began kicking police car window and

threatened to shoot officer the next time he saw him).

      3. Hoglen was originally sentenced to 20 years with five to serve for the

aggravated assault, with the three five-year terms for three counts of felony

obstruction running concurrently. In light of our reversal of Hoglen’s conviction for

aggravated assault and affirmance of his conviction on three counts of felony

obstruction, we cannot determine how the trial court would have sentenced Hoglen

on the three felony obstruction counts. We therefore vacate Hoglen’s sentence and

remand for resentencing in accordance with this opinion. See Maxwell v. State, 238

Ga. App. 197, 198 (2) (518 SE2d 432) (1999) (where appellate court vacated a

mandatory minimum sentence for cocaine possession, but could not determine

whether trial court would have given defendant the full five-year sentence for a

                                         11
forgery conviction, the sentence was vacated and the case remanded for

resentencing).

      Judgment affirmed in part, reversed in part, vacated in part, and case

remanded for resentencing. Andrews, P. J., Barnes, P. J., Ellington, P. J., Dillard and

McFadden, JJ., concur. Miller, P. J., dissents in part.




                                          12
 A15A1755. HOGLEN v. THE STATE.



      MILLER, Presiding Judge, dissenting in part.

      I respectfully disagree with the majority opinion’s conclusion that the evidence

was insufficient to convict Hoglen of aggravated assault as a party to a crime under

OCGA § 16-2-20.

      On appeal from a criminal conviction, we view the evidence in the light most

favorable to the verdict and the defendant no longer enjoys the presumption of

innocence. Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LEd2d 560) (1979).

We do not weigh the evidence nor determine witness credibility, but determine only

whether the evidence was sufficient for a rational trier of fact to find the defendant

guilty beyond a reasonable doubt. Talifero v. State, 319 Ga. App. 65, 66 (1) (734

SE2d 61) (2012).

       OCGA § 16-2-20 (b) (5) provides that a person is a party to a crime if he

“[i]ntentionally advises, encourages, hires, counsels, or procures another to commit

the crime.” Although “mere presence at the scene and approval of a crime not

amounting to encouragement is insufficient to authorize [a] conviction as a party to

a crime . . . criminal intent may be inferred from conduct before, during, and after the


                                          13
commission of the crime.” (Citations and punctuation omitted.) Simpson v. State, 265

Ga. 665, 665–666 (461 SE2d 210) (1995).

      In this case, the defendant repeatedly yelled to his grandfather that the police

were beating him, killing him, and hurting him. Hoglen’s grandfather then admittedly

fired the single shot into the air because he thought his grandson was being hurt.

Whether this evidence was sufficient to establish that Hoglen encouraged his

grandfather to fire a gun at the police was a question for the jury, Burks v. State, 268

Ga. 504 (491 SE2d 368) (1997), and, in finding Hoglen guilty of aggravated assault

as a party to the crime, the jury found that Hoglen was not merely present. I agree.

      The evidence permitted the jury to infer that Hoglen intended his grandfather

to intervene in his arrest, and Hoglen’s conduct before and after the gunshot – yelling

that he was being hurt and identifying his location – enabled the jury to conclude that

Hoglen knew his grandfather had a firearm and intended for his grandfather to use it.

This Court must review the evidence in the light most favorable to the verdict and

cannot invade the province of the jury. Accordingly, the evidence was sufficient to

establish Hoglen’s guilt as a party to the aggravated assault. Therefore, I respectfully

dissent.1


      1
       Based on my conclusion that the evidence is sufficient, it would be
unnecessary to remand this case for resentencing, as discussed in Division 3, supra.

                                          14